IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of:               )           No. 81257-2-I
                                                 )
 MEELA PRIBIC,                                   )           DIVISION ONE
                                                 )
                         Respondent,             )           UNPUBLISHED OPINION
                                                 )
                 v.                              )
                                                 )
 MICHAEL ERICKSON,                               )
                                                 )
                         Appellant.              )
                                                 )

       HAZELRIGG, J. — In a contempt proceeding, when the facts constitute a plain

violation of a court order, the non-moving party must show by a preponderance of

the evidence that the violation was not in bad faith. Michael Erickson appeals from

an order of the superior court, granting Meela Pribic’s motion for revision of a

commissioner’s order holding her in contempt for violating two provisions of the

parenting plan. We conclude that the superior court erred in finding that Pribic did

not act in bad faith by violating the separate residence provision of the parenting

plan, but did not err in finding no bad faith as to Pribic’s violation of the

communication provision. We deny Pribic’s request for attorney fees on appeal.




  Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 81257-2-I/2


                                          FACTS

       Michael Erickson and Meela Pribic are the parents of two sons, ages 12

and 10.1 Erickson and Pribic lived together for more than eight years, but never

married. After the parties separated in May 2016, Erickson remained in his Maple

Valley residence and Pribic moved in with her parents in Kent. Erickson and Pribic

agreed to a residential schedule for their children which granted approximately

equal residential time between the parents each week. In March 2018, Erickson

and Pribic engaged in mediation and entered an agreed parenting plan that

continued the same residential schedule.

       On October 31, 2019, Erickson brought a motion for contempt alleging that

Pribic had violated three provisions of the parenting plan.2 The two provisions at

issue in this appeal are as follows:

       [Section 14.6]: Mother shall find a home for the children that is not
       her parent’s house by August 2019.
       ....
       [Section 14.8]: Parties shall communicate with Our Family Wizard
       except for in emergency circumstances.3

Pribic did not deny that she had failed to comply with these provisions. Rather,

she argued that her noncompliance was reasonable under the circumstances.




       1
           Pribic also has another son from a previous relationship, age 14, who resides
primarily with her.
         2
           Erickson also asserted that Pribic had violated Section 6 of the parenting plan by
refusing his multiple requests to engage in mediation to settle disputes over the parenting
plan, including Pribic’s failure to move into a new home by August 2019. The
commissioner denied contempt for this assertion on the ground that it was not possible to
“sufficiently parse through the allegations and decide, in retrospect, which issues
[Erickson] raised for mediation which were or were not appropriate for mandatory ADR.”
         3
           Our Family Wizard is an online and mobile application platform that provides
parents with tools for communication, scheduling, and sharing information about the
children.


                                             2
No. 81257-2-I/3


       On November 22, 2019, a court commissioner found Pribic in contempt.

The commissioner found that Pribic “offered insufficient evidence for the court to

find that she was literally unable to follow” Sections 14.6 and 14.8 of the parenting

plan. In finding that Pribic had not obeyed Section 14.6, the commissioner stated

that “the parenting plan is quite clear” and that Pribic “has made no attempt to

modify that provision.” In finding that Pribic’s failure to follow Sections 14.6 and

14.8 constituted bad faith, the commissioner further specified:

       It appears that Ms. Pribic was unhappy with how the communication
       in Our Family Wizard was going, and so she simply opted out rather
       than [seeking] modification of [Section 14.8]. It appears that Ms.
       Pribic may have not ever intended to comply with the provision in
       Section 14.6 based on her assertions in her written materials and her
       argument in court today.

The commissioner’s order imposed a civil penalty of $150 and provided that Pribic

could purge the contempt by (1) enrolling in Our Family Wizard within 5 days and

using it to communicate with Erickson as required by Section 14.8 and (2) moving

to a residence which is not her parents’ home, as required by Section 14.6. The

commissioner did not enter an award of attorney fees, noting that no party had

requested it.

       Pribic then filed a motion in superior court for revision of the commissioner’s

contempt order. A hearing took place on January 30, 2020. On February 13, 2020,

the superior court granted Pribic’s motion for revision and found that she was not

in contempt for failing to follow Sections 14.6 and 14.8. The court further ordered

that “[g]oing forward, the parties should revisit these two provisions of the parenting

plan.” The superior court denied Erickson’s motion for reconsideration. Erickson

now appeals.



                                          3
No. 81257-2-I/4


                                      ANALYSIS

I.    Contempt

      All commissioner rulings are subject to revision by the superior court. RCW

2.24.050. The superior court reviews de novo the commissioner’s findings of fact

and conclusions of law based upon the evidence and issues presented to the

commissioner. In re Marriage of Moody, 137 Wn.2d 979, 992-93, 976 P.2d 1240

(1999).     “On appeal, this court reviews the superior court’s ruling, not the

commissioner’s.” Maldonaldo v. Maldonaldo, 197 Wn. App. 779, 789, 391 P.3d

546 (2017).

      We review a superior court’s decision in a contempt proceeding for an

abuse of discretion. In re Marriage of Littlefield, 133 Wn.2d 39, 46-47, 940 P.2d

1362 (1997). A superior court abuses its discretion by exercising it on untenable

grounds or for untenable reasons. In re Marriage of James, 79 Wn. App. 436, 440,

903 P.2d 470 (1995). A trial court’s factual findings regarding contempt will be

upheld on appeal if they are supported by substantial evidence. In re Marriage of

Rideout, 150 Wn.2d 337, 350, 77 P.3d 1174 (2003). Substantial evidence exists

if a rational, fair-minded person would be convinced of the truth of the declared

premise. Hegwine v. Longview Fibre Co., 162 Wn.2d 340, 353, 172 P.3d 688

(2007). “In a contempt case the trial court balances competing documentary

evidence,     resolves   conflicts,   weighs   credibility,   and   ultimately   makes

determinations regarding bad faith.” In re Marriage of Williams, 156 Wn. App. 22,

28, 232 P.3d 573 (2010) (citing Rideout, 150 Wn.2d at 350-51). We do not review

credibility determinations on appeal because “trial judges and court commissioners




                                          4
No. 81257-2-I/5


routinely hear family law matters” and “are better equipped to make credibility

determinations.” Rideout, 150 Wn.2d at 352.


         A.     Section 14.6

         Erickson first argues that the superior court abused its discretion in finding

that Pribic’s failure to move out of her parents’ residence by August 2019, as

required by Section 14.6 of the parenting plan, did not constitute bad faith. We

agree.

         Contempt of court is the intentional disobedience of a lawful court order. In

re Marriage of Humphreys, 79 Wn. App. 596, 599, 903 P.2d 1012 (1995) (citing

RCW 7.21.010(1)). In the context of dissolution proceedings and legal separation,

contempt is governed by RCW 26.09.160. RCW 26.09.160(1) provides in part:

         An attempt by a parent . . . to refuse to perform the duties provided
         in the parenting plan . . . shall be deemed bad faith and shall be
         punished by the court by holding the party in contempt of court.

RCW 26.09.160(2)(b) further provides that a court shall find a party in contempt

when “the court finds after hearing that the parent, in bad faith, has not complied

with the order establishing residential provisions for the child.”

         The moving party bears the burden of establishing contempt by a

preponderance of the evidence. James, 79 Wn. App. at 442. “This showing must

include evidence from which the trial court can find that the offending party has

acted in bad faith or engaged in intentional misconduct or that prior sanctions have

not secured compliance with the plan.” Id. If the moving party establishes a prima

facie case, “the responding parent must rebut that showing with evidence of

legitimate reasons for failing to comply with” the relevant order. Id. at 442; RCW



                                           5
No. 81257-2-I/6


26.09.160(4). “The trial court will then weigh the evidence” and determine whether

contempt exists. James, 79 Wn. App. at 443. The superior court’s determination

that Pribic did not act in bad faith by failing to move out of her parents’ residence

by August 2019 was based on the following findings:

       [2(i)]: Regarding the contempt finding for not moving out of her
       parents’ residence by August 2019 as required by the parenting plan
       the evidence shows a) the mother’s monthly income is $2900: $1700
       from child support and $1200 from part-time employment; b) the
       mother qualifies for TANF due to her limited income; c) she is
       supporting herself and 3 children; d) rent for a small two bedroom
       apartment runs between $1940 and $2168 not including utilities; e)
       the mother is attending school and job shadowing to retrain as an
       assistant physical therapist because she was not able to earn a living
       in her previous line of work having lost those skills due to being a
       stay-at-home mom for 8 years.

       [2(ii)]: The mother currently does not bring in sufficient monthly funds
       to afford an independent residence. As such, she lacks the current
       ability to comply with the separate residence provision of the
       parenting plan. While theoretically she could work full-time while
       attending school, there was insufficient evidence to find that full-time
       employment that did not conflict with school, was presently available.
       Without such evidence, she is not acting in bad faith.

(Emphasis added).

       Erickson contends that the superior court erred in failing to place the burden

of proof on Pribic, as the non-moving party, to show by a preponderance of the

evidence that her failure to follow Section 14.6 of the parenting plan was not bad

faith. We agree. Although Pribic provided sufficient evidence to show that she

could not currently afford an independent residence, she provided no evidence

that she had attempted to comply with this provision by seeking employment that

would allow her to increase the money available to her while attending school. The




                                          6
No. 81257-2-I/7


superior court appeared to recognize this fact at the revision hearing when it

stated:

      So, I guess I’d like to know a little bit more about where’s the
      evidence that shows she is, in fact, attending school and/or meeting
      her requirements to get to that recertification that’s taking her 40
      hours a week; that she is not in a position to perhaps go to school at
      night or to take one class during [one hour a day] and then go to a
      job. I don’t see the evidence here that shows she’s in a position
      where she cannot actually work fulltime and increase the money
      available to her in record. . . . [L]ots of parents work—have children
      and they work fulltime, their children are either in school or daycare,
      and they then also deal with getting their children to extracurricular
      activities and going to night school.

(Emphasis added).     In nevertheless concluding that “there was insufficient

evidence to find that full-time employment that did not conflict with school, was

presently available,” the court improperly placed the burden on Erickson to show

by a preponderance of the evidence why Pribic’s actions were not bad faith.

      We hold that the moving party has the burden of proving contempt
      by a preponderance of the evidence. This showing must include
      evidence from which the trial court can find that the offending party
      has acted in bad faith or engaged in intentional misconduct or that
      prior sanctions have not secured compliance with the plan. Once the
      moving party has established a prima facie case, the responding
      parent must rebut that showing with evidence of legitimate reasons
      for failing to comply with the parenting plan. The trial court will then
      weigh the evidence in the traditional manner and determine whether
      the moving party has met his or her burden.

James, 79 Wn. App. at 442-43 (emphasis added).

      Parents are deemed to have the ability to comply with orders establishing

residential provisions and the burden is on a noncomplying parent to establish by

a preponderance of the evidence that he or she lacked the ability to comply with

the residential provisions of a court-ordered parenting plan or had a reasonable




                                         7
No. 81257-2-I/8


excuse for noncompliance.”        Rideout, 150 Wn.2d at 352-53 (citing RCW

26.09.160(4)).

       We conclude that Pribic did not meet her burden to establish a reasonable

excuse for noncompliance with Section 14.6 of the parenting plan.          Pribic did

establish that she currently lacked the financial resources to afford her own

residence. She also established that she had resumed school in January 2019 to

eventually re-enter the workforce in the physical therapy field. On this basis, Pribic

asserts that as long as she is taking substantive action towards eventual compliance

with Section 14.6, she cannot be found in contempt. But Section 14.6 of the agreed

parenting plan clearly and unequivocally requires Pribic to move out of her parents’

residence by August 2019, not at her convenience. The evidence established that

she was not attending school full-time. Rather, she took one class winter quarter,

two classes totaling six credits in spring quarter, and volunteer shadowing of a

professional during summer. And there was no evidence that she attempted to

increase her income so that she could comply with Section 14.6.

       In explaining why her noncompliance is reasonable, Pribic claims that

Erickson “bullied” her into accepting Section 14.6 of the parenting plan “under

immense pressure without any basis whatsoever.” She further claims that the

current arrangement is good for her and the children and that Erickson is acting

unreasonably in seeking to enforce the parenting plan:

             When Mike brought up the clause to move out of my parent’s
       house by a certain deadline at the settlement conference January
       2018, I thought it was absurd that Mike would dictate for me when
       and how to live my life especially since my career was outdated, I
       have no income besides child support, no spousal support, or any
       savings. I voiced my “strong disapproval” to those clauses but time



                                         8
No. 81257-2-I/9


         was rushed and I figured it wouldn’t hurt to be optimistic with a
         genuine intention to aim to rebuild my life piece by piece by the
         August 2019 deadline. However, I am more proud of my decision to
         switch careers and I am proud of my academic success so far.
         ....
         [W]hen signing the [parenting plan], I never thought Mike would take
         advantage of this, be so unreasonable and disregard any exception
         to the rule. Life is not always predictable, in fact there are turns and
         curves before reaching your destination.
         ....
         I would like to but can not guarantee an exact date to move, life takes
         many unexpected turns and that day will come when the timing is
         right. I don’t believe my living arrangement should rest on my ex’s
         decision. My move out day depends greatly on the economy, our
         health, and many other variables that is unpredictable from a
         distance. I have every intention to do my best for my children and I.
         In many cultures living with parents/grandparents is desirable and
         encouraged, it is not viewed as a weakness but as strength in family
         unity and support.

(Emphasis omitted).

         Erickson stated that he asked for this provision in the parenting plan

because he feels that Pribic’s parents’ home is unsuitable for the children. Pribic

did not agree to move out of her parents’ home “when the timing is right.” Rather,

following their mediation, Pribic voluntarily agreed to move out by August 2019,

which was 20 months after entry of the parenting plan.                 Pribic has not

demonstrated that she lacked capacity to enter into the agreement. If she is

permitted to take as long as she likes to comply with this provision, it is rendered

illusory.    If Pribic wishes to change the terms of the agreement, the proper

procedure is to move to modify the parenting plan or to seek to renegotiate its

terms.      When the superior court asked why modification was not the proper

recourse, counsel for Pribic explained that it “takes money . . . to hire an attorney.”

This is not a reasonable excuse for choosing not to follow the parenting plan.




                                            9
No. 81257-2-I/10


       When a contempt ruling is based on an incorrect view of the law or an

incorrect legal analysis, it is an abuse of judicial discretion and we must reverse the

trial court’s finding of contempt. In re Estates of Smaldino, 151 Wn. App. 356, 364,

212 P.3d 579 (2009). The superior court erred in placing the burden of proof on

Erickson to demonstrate that Pribic was acting in bad faith. The court’s finding that

Pribic’s actions did not amount to bad faith amount to a de facto modification of the

parenting plan that allows her to live at her parents’ home as long as she likes. This

was an abuse of discretion. We therefore reverse the superior court’s order on

revision regarding Section 14.6 of the parenting plan.


       B.     Section 14.8

       Erickson also argues that the trial court abused its discretion in finding that

Pribic was not in contempt for discontinuing her use of Our Family Wizard.

Erickson argues that the superior court’s order improperly delegates to Pribic the

unilateral authority whether or when to use Our Family Wizard. He contends that

she should have sought the court’s permission via a motion to modify the parenting

plan or an anti-harassment order.

       The superior court found:

       [2(iii)]: Regarding the contempt finding for the mother’s discontinued
       use of Our Family Wizard, the Court finds as follows: (a) while the
       mother did not continue to use Our Family Wizard, she did not do so
       in bad faith, which the Court must find to make a finding of contempt;
       (b) the evidence establishes that the use of Our Family Wizard was
       used as a mechanism to inundate and harass the mother when [its]
       use was intended to lessen the harassment experienced by the
       mother; (c) the mother continued to communicate with the father via
       e-mail.




                                         10
No. 81257-2-I/11


       [2(iv)]: The mother was under no obligation to continue to pay for and
       use a tool when the use of such tool had become abusive. There was
       no bad faith in stopping the use of OFW while continuing to
       communicate via email.

       To support her claim that she reasonably discontinued using Our Family

Wizard because Erickson was using it to harass her, Pribic submitted copies of

their communications via Our Family Wizard, as well as emails and text messages.

This evidence amply demonstrates that the parties’ communication is rife with

conflict regardless of which platform they utilize.       Even if there are several

reasonable interpretations of the evidence, it is substantial if it reasonably supports

the finding. Fred Hutchinson Cancer Research Ctr. v Holman, 107 Wn.2d 693,

713, 732 P.2d 974 (1987). The trial court did not abuse its discretion in finding that

Pribic was not in contempt for communicating with Erickson via email instead of

Our Family Wizard.


II.    Attorney Fees

       Pribic requests an award of attorney fees and costs incurred on appeal

under RAP 18.1(a), which authorizes such an award if provided by other applicable

law. Pribic cites RCW 26.09.140 and RCW 26.09.160(7) as the basis for her

request. RCW 26.09.140 permits an award of fees in consideration of “the financial

resources of both parties.” RCW 26.09.160(7) provides that “if the court finds the

[contempt] motion was brought without reasonable basis, the court shall order the

moving party to pay to the nonmoving party, all costs, reasonable attorneys’ fees,

and a civil penalty of not less than one hundred dollars.” Determining whether a

fee award is appropriate requires the court to consider the parties’ relative ability




                                          11
No. 81257-2-I/12


to pay and the arguable merits of the issues raised on appeal. In re Marriage of

Leslie, 90 Wn. App. 796, 807, 954 P.2d 330 (1998). Erickson’s appeal was brought

on a reasonable basis. We decline Pribic’s request for an award of attorney fees

on appeal.

      Reversed in part and affirmed in part.




WE CONCUR:




                                       12